Citation Nr: 0839061	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  06-03 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

1.  Entitlement to an increased evaluation for left knee 
disability, status post total knee arthroplasty, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative joint disease of the right knee.

3.  Entitlement to an initial evaluation in excess of 10 
percent for right knee instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which increased the evaluation for left knee disability to 
100 percent effective March 18, 2004.  A 30 percent 
evaluation was assigned effective May 1, 2005.

In January 2005, the RO granted service connection for 
degenerative joint disease right knee (10 percent) and right 
knee instability (0 percent).  A rating decision dated in 
December 2005 increased the evaluation for degenerative joint 
disease right knee to 20 percent and instability to 10 
percent (for a combined 30 percent evaluation for right knee 
disability) effective to the date of the award of service 
connection.  As will be discussed in greater detail below, 
the veteran's has filed a Notice of Disagreement (NOD) 
regarding the initial disability ratings assigned for this 
disability.  Thus, this matter is being REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

The veteran's left knee disability, status post total knee 
arthroplasty, is manifested by limitation of motion from 5 
degrees extension to 90 degrees flexion, effusion, medial 
instability, and antalgic gait.  The associated disability 
picture does not more nearly approximate severe painful 
motion or weakness; or other intermediate degrees of 
weakness, pain, or limitation of motion.  




CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for 
left knee disability, status post total knee arthroplasty, 
are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59. 4.71a, 
Diagnostic Codes 5055, 5256, 5261, 5262 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008); 38 C.F.R. 
§ 3.159(b)(1) (2008).  Thus, any error related to this 
element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In March 2004, the veteran submitted a claim requesting 
paragraph 30 benefits (convalescent rating) following a left 
knee replacement.  A convalescent rating was subsequently 
granted and a 30 percent evaluation was assigned effective 
May 1, 2005, following the completion of the convalescent 
period and a mandatory 1 year total rating.  See 38 C.F.R. 
§§ 4.30, 4.71a, Diagnostic Code 5055 (2008).  The veteran 
expressed disagreement with the 30 percent evaluation.  

By letter dated in June 2005, the RO advised the veteran of 
the evidence necessary to substantiate a claim for increase.  
He was advised of the evidence VA would obtain and of the 
evidence he was responsible for providing.  He was further 
requested to submit any evidence in his possession that he 
thought would support his claim.  The case was readjudicated 
in the December 2005 SOC, which set forth the reasons and 
bases for the decision and included notification of the 
applicable regulations.  Letter dated in March 2006 provided 
information about the assignment of disability ratings and 
effective dates.  Letter dated in May 2006 again advised the 
veteran of the information and evidence needed to support his 
claim and of his and VA's responsibilities with respect to 
obtaining evidence.  The letter also included information 
regarding how VA assigns disability ratings and specifically 
set forth the rating criteria pertaining to evaluation of the 
knee.  The letter further advised the veteran that relevant 
evidence on that issue included the severity and duration of 
his symptoms, and the impact of his condition and symptoms on 
employment.

The Board acknowledges that the claim was not readjudicated 
following the March and May 2006 notice.  Additionally, the 
Board recognizes that this case was certified prior to the 
decision in Vazquez, supra, and therefore, notice does not 
take the form prescribed in that case.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals, Federal Circuit (Federal 
Circuit) held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court, the burden shifts to VA to demonstrate 
that the error was not prejudicial.  Lack of prejudicial harm 
may be shown in three ways: (1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  Id. at 889.  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

In this case, the Board finds that any errors in the content 
or timing of the notice did not affect the essential fairness 
of the adjudication.  As discussed above, the veteran has 
been apprised of the information necessary to substantiate a 
claim for increase and has been informed of the applicable 
rating criteria.  The cited letters notified him that he may 
submit evidence showing that his service-connected disability 
had gotten worse.  This evidence could include medical 
statements or records, or statements from other individuals 
who were able to describe the manner in which his disability 
has worsened.  The veteran has been given an opportunity to 
describe how his disability affects his daily life and 
employment on VA examination.  The veteran's representative 
has provided argument on his behalf.  A review of the record 
indicates the veteran has had ample opportunity to 
meaningfully participate in the adjudicative claims process 
and that, based on the information he received, a reasonable 
person would have known how to substantiate the claim for a 
higher rating.  In this regard, the Board notes that the 
veteran has specifically asserted entitlement to a 60 percent 
rating.  He was also provided ample opportunity to submit 
evidence and argument.  For these reasons, the Board 
concludes that any errors or deficiencies regarding the 
content or timing of notice are harmless.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service treatment records, relevant 
treatment records, and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2008).

The Board also concludes VA's duty to assist has been 
satisfied.  The claims file contains VA medical center (VAMC) 
records.  The veteran has not identified additional records 
that need to be obtained.  

In the October 2008 informal hearing presentation, the 
veteran's representative indicated that consideration should 
be given to remanding this case for a new VA examination to 
determine the current level of left knee disability.  In this 
regard, review of the claims file indicates the veteran 
contends that his left knee disability worsened following the 
March 2004 knee replacement surgery.  In response to his 
contentions, the RO arranged for him to undergo VA 
examinations to ascertain the severity of his left knee 
disability in December 2004 and October 2005.  Significantly, 
however, neither the veteran nor his representative have 
asserted that there has been a worsening since the October 
2005 examination, and objective evidence does not show a 
material change in the severity of the veteran's service-
connected disability since he was last examined.  See 38 
C.F.R. § 3.327(a) (2008).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  On review, 
examinations of record are considered sufficient for rating 
purposes.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007). Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2008).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2008).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such 
symptoms warrant different evaluations, staged evaluations 
may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The veteran contends that the currently assigned 30 percent 
evaluation does not adequately reflect the severity of his 
disability.  In statements received in January and February 
2005, the veteran requested that VA increase the disability 
rating for his left knee to 60 percent.  

VAMC records show that the veteran underwent a left total 
knee arthroplasty in March 2004.  The veteran subsequently 
participated in both physical and occupational therapy.  
Orthopedics clinic note dated in October 2004 notes the 
veteran had significant motion problems post operation, but 
had worked hard and regained approximately 0 to 95 degrees of 
motion.  The knee was stable to varus and valgus stress.  The 
veteran continued to report pain, worse than it was prior to 
surgery.  Assessment was status post total knee arthroplasty 
with stiffness.  In a statement received in November 2004, 
the veteran reported that it was hard to walk because his 
left knee did not bend easily and caused him a lot of pain.
 
The veteran underwent a VA examination in December 2004.  He 
reported problems recuperating following the surgery.  He has 
problems walking secondary to weakness.  He reported that his 
left knee is swollen and hurts all of the time but has not 
given him a feeling of locking since the surgery.  He takes 
Vicodin and over-the-counter pain relievers.  He indicated he 
has crutches but does not use them regularly.  He has braces 
for both knees but only wears them when he has flare-ups of 
pain and swelling.  On physical examination, gait was 
somewhat antalgic, favoring the left.  There was minimal 
swelling in the left knee consistent with a small knee 
effusion.  There was a 13-cm well-healed surgical scar on the 
anterior aspect of the left knee.  There was tenderness along 
the medial and lateral joint lines.  Range of motion of the 
left knee was about 90 degrees of flexion with 1 degrees of 
extension.  The skin was not erythematous or warm to touch.  
Deep tendon reflexes were symmetrical and strength was good 
in the lower extremities.  Tests for medial and lateral 
meniscus produced pain.  Anterior and posterior cruciate 
ligament tests were within normal limits as was the test for 
medial and lateral collateral ligaments.  X-rays taken in 
October 2004 showed stable left total knee arthroplasty 
prosthesis with interval appearance of a small amount of knee 
joint effusion.   

VAMC progress note dated in August 2005 documents the 
veteran's complaints of constant knee pain.  Objectively, 
there was no edema noted in the lower extremities.  On VA 
examination in October 2005, the veteran reported pain in the 
left knee as from a 4 to 9 on a scale of 1 to 10.  He takes 
over-the-counter pain medication.  Standing more than half an 
hour causes knee pain.  He can walk approximately 20 minutes 
or four blocks maximum.  On physical examination, gait was 
slightly antalgic due to knee pain.  Range of motion on the 
left was from 5 degrees extension through 90 degrees flexion.  
Maximum force against gravity was 90 degrees.  There was 
effusion with more synovial thickening on the left knee at 
the total knee joint replacement.  The incisions were well-
healed.   There was medial instability noted on the left and 
a small click was present.  Anterior drawer sign was positive 
but posterior drawer sign was absent.  Measurement of the 
thighs was 19 inches circumference bilaterally.  X-rays 
revealed a total left knee replacement that appeared to be 
intact and no gross signs of loosening.  There was a small 
posterior osteophyte at the distal end of the femur in the 
intracondylar notch area.  Diagnosis included degenerative 
joint disease, left knee, post total joint replacement, mild 
effusion.  

In his December 2005 VA Form 9, the veteran reported severe 
pain when standing or walking for more than 15 minutes with 
continuous swelling.  He indicated that he has to use 
crutches at least 3 to 4 times per month because he cannot 
walk on his own.  

Pursuant to the rating schedule, knee replacement 
(prosthesis) is evaluated under Diagnostic Code 5055, which 
prescribes a 100 percent evaluation for 1 year following 
implantation of prosthesis and a minimum evaluation of 30 
percent thereafter.  38 C.F.R. § 4.71a, Diagnostic Code 5055 
(2008).  A 60 percent evaluation is warranted when there are 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  Id.  Intermediate 
degrees of residual weakness, pain or limitation of motion 
are to be evaluated by analogy to diagnostic codes 5256, 
5261, 5262.  Id.  

For VA purposes, normal range of motion of the knee joint is 
from 0 degrees extension to 140 degrees flexion.  38 C.F.R. 
§ 4.71, Plate II (2008).  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2008).  

As indicated, the veteran is currently receiving the minimum 
30 percent evaluation for his left knee disability.  The 
veteran reports significant pain and limitation.  
Objectively, the veteran walks with an antalgic gait.  The 
October 2005 examination showed extension limited to 5 
degrees and flexion limited to 90 degrees.  There was 
effusion and objective findings of medial instability.  X-
rays showed an intact knee replacement.  VA examinations do 
not show evidence of quadriceps atrophy or decreased strength 
in the lower extremities.  On review, the evidence does not 
show chronic residuals manifested by severe painful motion or 
weakness and the criteria for a 60 percent evaluation are not 
met or more nearly approximated.  

As directed by Diagnostic Code 5055, the Board has also 
considered whether there are intermediate degrees of residual 
weakness, pain, or limitation of motion such that an 
evaluation greater than 30 percent is warranted by analogy to 
diagnostic codes 5256, 5261, or 5262.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2008).  

Under Diagnostic Code 5256, a 40 percent evaluation is 
assigned when there is ankylosis of the knee in flexion 
between 10 and 20 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5256 (2008).  Under Diagnostic Code 5261, a 40 percent 
evaluation is assigned when extension is limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008).  
Under Diagnostic Code 5262, a 40 percent evaluation is 
assigned when there is nonunion of the tibia and fibula, with 
loose motion requiring a brace.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2008).  

On review, medical evidence does not show extension limited 
to 30 degrees and the left knee joint is not ankylosed.  The 
veteran reports occasional use of crutches and a knee brace; 
however, the left knee replacement is reported as intact on 
x-rays and there is no evidence of nonunion of the tibia or 
fibula.  

The Board acknowledges the veteran's complaints and has 
considered the applicable regulations as interpreted in 
DeLuca, supra.  However, the veteran is essentially arguing 
entitlement to a 60 percent evaluation under Diagnostic Code 
5055, which contemplates painful motion and weakness.  As 
noted, the evidence does not show chronic residuals 
manifested by severe painful motion or weakness so as to 
warrant a higher rating.  Furthermore, the Board notes that 
the range of motion findings shown on examination do not meet 
the criteria for a compensable evaluation under the 
limitation of motion codes.  Thus, even taking into account 
his complaints, the 30 percent rating appears to already 
contemplate a much greater degree of limitation of motion due 
to pain and other factors.  

The Board has considered the application of staged ratings 
and finds that objective evidence does not show left knee 
disability greater than 30 percent at any time following 
expiration of the 1-year mandatory 100 percent rating.  See 
Hart, supra.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The veteran reports that his left knee 
disability interferes with his ability to work in the truck 
cap business.  Objective evidence does not show that the 
veteran is frequently hospitalized for his left knee 
disability or that this disability causes a marked 
interference with employment beyond that contemplated in the 
rating schedule.  As discussed in detail above, his symptoms 
appear to be those contemplated by 30 percent rating assigned 
under Diagnostic Code 5055, and there have been no symptoms 
or manifestations shown on examination that take this case 
outside the norm.  Thus, the Board finds that the 
requirements for referral for an extraschedular evaluation 
are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An evaluation greater than 30 percent for left knee 
disability, status post total knee arthroplasty, is denied.  


REMAND

In January 2005, the RO granted service connection for 
degenerative joint disease right knee (10 percent) and right 
knee instability (0 percent).  The veteran disagreed with the 
evaluation assigned for instability, and, in a February 2005 
statement, the veteran specifically requested that the 
evaluation for his right knee disability be increased from 10 
percent to 30 percent.  A rating decision dated in December 
2005 increased the evaluation for degenerative joint disease 
right knee to 20 percent and instability to 10 percent (for a 
combined 30 percent evaluation for right knee disability) 
effective to the date of service connection.  As this action 
satisfied the veteran's expressed desire, it was considered 
by the RO to be a full grant of the benefit sought.  

However, in a VA Form 9, Appeal to Board of Veterans' 
Appeals, received later that month, the veteran continued to 
set forth contentions as to the severity of his right knee 
disability.  

In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of 
Appeals for Veterans Claims (Court) held that, on a claim for 
an original or increased rating, the veteran will be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy, even if partially granted, where less than the 
maximum benefit is awarded.  Thus, the appeal as to the 
disability ratings assigned for his right knee continues.

Furthermore, as the veteran's submitted a timely NOD to the 
RO, the Board is required to remand the claim for the 
issuance of a statement of the case.  See Manlicon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action.

Provide the veteran and his 
representative with a Statement of the 
Case addressing the issue of entitlement 
to an increased evaluation(s) for the 
right knee disability.  The veteran 
should be provided the opportunity to 
perfect a timely Substantive Appeal (VA 
Form 9) with respect to that issue.  The 
RO is free to undertake any additional 
development deemed necessary with respect 
to that issue.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


